NOR.TONI, J.
(concurring).- — I concur with Judge Bland in all that is said in the very able opinion prepared by him. It occurs to me, however, that if there could be any question as to the intention to include and transfer the dramshop licenses,, that the acts and conduct of the parties at the time clearly demonstrate what that intention was. Plaintiff' testifies that he knew the licenses were going into the deal “if they (defendants) wanted them,” that he went, out of business on Monday morning and defendants “immediately” stepped into possession and the business was. never closed nor suspended for one. moment on account-of the transfer of ownership. Plaintiff admits that “in fact there was not even time for an application for a*250dramshop license” to be made. Plaintiff and defendants both being present, defendants went into possession under the bill of sale and continued the business in■stanter under the old license, no new licenses being taken out or applied for.
This' action of the parties, then and there at the time, is conclusive to my mind upon the question of their intention and it is a construction of the contract or bill of sale, clearly showing that all parties intended at the time that defendants should continue the business under the old licenses. It is always proper to look at the conduct of the parties at the time, acting under and in furtherance of the contract, when we seek to arrive at their intention. Such conduct is entitled to great, if not controlling effect. [Am. & Eng. Ency. Law (2 Ed.), vol. 17, p. 23; Patterson v. Camden, 25 Mo. 13; Jones v. Delassus, 84 Mo. 541; City of St. Louis v. Laclede Gaslight Co., 155 Mo. 1, 55 S. W. 1003.] “I know no better mode of ascertaining this meaning than is shown if all the parties acted on a particular meaning.” [Union Depot Co. v. Railroad, 131 Mo. l. c. 305, 31 S. W. 908; Whitehead v. Bank, 2 W. & S. 175.] “In case of doubt as to the significance of such term, the contemporaneous practice of the parties to the agreement regarding it (before any controversy arises) sheds light upon their probable meaning and use.” [Ellis v. Harrison, 101 Mo. l. c. 279, 16 S. W. 198.]
It occurs to me that whatever may be the testimony in a matter of this kind, after a controversy arises, it will not justify a court in losing sight of the construction placed upon the bill of sale by the parties at the time of its execution and delivery of possession thereunder. When the parties, by their acts and conduct, deliberately place a construction upon their contract, which construction is in consonance with its provisions and in furtherance of its plain terms, the courts are not at liberty to disregard such construction. [Jones v. *251DeLassus, 84 Mo. 545; St. Louis Gaslight Co. v. City of St. Louis, 46 Mo. 128.]
I agree with Bland, P. J., in reversing the judgment.